Citation Nr: 0833176	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  03-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for an organic brain 
syndrome and neurotic reaction as residuals of a head injury, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1972.  He served as an orthopedic specialist and had 
overseas service in Korea.  Contrary to some later reports, 
the veteran did not serve in combat or in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran participated in a Board video conference hearing 
with the undersigned Veterans Law Judge in November 2003.  A 
transcript of that proceeding has been associated with the 
claims file.

This claim was previously before the Board in May 2004 and 
May 2006.

In the May 2006 Board remand, it was noted that the veteran 
asserted claims seeking service connection for a hearing loss 
disability and loss of balance due to his head injury in 
service, which had not yet been adjudicated.  It is unclear 
to the Board why the veteran was issued a supplemental 
statement of the case on these issues, rather than being 
issued a rating decision.  These issues are referred back to 
the RO for the issuance of a rating decision and to inform 
the veteran that he has one year from the date of the rating 
decision to appeal the denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 2003, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

During the pendency of the veteran's appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The veteran has not been afforded notice in 
compliance with this holding regarding VA's duties to notify 
and assist.  He should be provided with appropriate notice.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
notice of VA's duties to notify and 
assist compliant with the recent holding 
in of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The letter should 
include the following:

(A) notification to the claimant 
that, to substantiate a claim, the 
claimant must provide, or ask the 
Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity 
of the disability and the effect 
that worsening has on the 
claimant's employment and daily 
life; 

(B) if the Diagnostic Code under 
which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied 
by the claimant demonstrating a 
noticeable worsening or increase 
in severity of the disability and 
the 
effect that worsening has on the 
claimant's employment and daily 
life (such as a specific 
measurement or test result), the 
Secretary must provide at least 
general notice of that requirement 
to the claimant; 

(C) the claimant must be notified 
that, should an increase in 
disability be found, a disability 
rating will be determined by 
applying relevant Diagnostic 
Codes, which typically provide for 
a range in severity of a 
particular disability from 
noncompensable to as much as 100 
percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, 
their severity and duration, and 
their impact upon employment and 
daily life; 

(D) the notice must also provide 
examples of the types of medical 
and lay evidence that the claimant 
may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to 
increased compensation, e.g., 
competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, 
job application rejections, and 
any other evidence showing an 
increase in the disability or 
exceptional circumstances relating 
to the disability.  

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim for an increased 
disability evaluation for an organic 
brain syndrome and neurotic reaction as 
residuals of head injury should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

